DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The examiner acknowledges the amending claim 7 and 13 – 15 and canceling claims 11 – 12 by the amendment submitted by the applicant(s) filed on April 11, 2022.  Claims 1 – 10 and 13 – 20 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on April 22, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Appropriated correction is required.

Election/Restrictions
Applicant's election with traverse of Invention II and Species II drawn to Figure 7 and corresponding to claims 7 – 15 and 20 in the reply filed on April 11, 2022 is acknowledged.  The traversal is on the ground(s) that the office action states that Inventions I and II "are related as combination and subcombination".  The office action states that the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require an optical resonator comprising first and second substrates made of diamond. However, claim 7 has been amended to recite an optical resonator comprising first and second substrates made of diamond. In view of the amendments to claim 7, Applicant respectfully submits that the ground for restricting Inventions I and II has been mooted. Accordingly, Applicant requests that the restriction requirement be withdrawn with respect to Inventions I and II, and that claims 1-6 be included with elected amended claims 7-10 and 13-15 for examination.  
In response to this election of species requirement, Applicant elects Species II  (encompassed  by claims 1-10 and 13-15) with traverse. Claims 1-9 and 13-15 are generic claims which read on both Species I and Species II. Elected claim 10, which also reads on Species II, does not read on Species I.  Examiner agreed with the Applicant’s and this is found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. “Tenfold reduction of Brownian noise in optical interferometry” in view of Friel et al. (US 9,017,633). 

    PNG
    media_image1.png
    274
    314
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    245
    250
    media_image2.png
    Greyscale


Regarding claims 1 and 3,  Cole disclose an optical resonator comprising: 
a spacer (see Annotation Figure 2c, Character 3, page 6, First full paragraph, line 12 and page 11, all paragraph) and having a bore (see Annotation Figure 2c, Character 4 and Figure 3) with openings (see Annotation Figure 2c and Figure 3, where the light pass) at first and second surfaces (see Annotation Figure 2c) of the spacer (see Annotation Figure 2c, Character 3); 
a first mirror substrate (see Annotation Figures 2a and 2c, Character 2, page 6, First full paragraph, line 6 – 9, and page 11, all paragraph) having a surface fusion bonded (see page 6, First full paragraph, lines 6 – 8 and page 11, all paragraph) to the first surface of the spacer (see Annotation Figure 2c); 
a second mirror substrate (see Annotation Figures 2a and 2c, Character 2’, page 6, First full paragraph, line 6 – 9, and page 11, all paragraph) having a surface fusion bonded (see page 6, First full paragraph, lines 6 – 8 and page 11, all paragraph) to the second surface of the spacer (see Annotation Figure 2c); 
a first mirror (see Annotation Figures 2a and 2c, Character 1, page 6, First full paragraph, lines 6 – 8 and page 11, all paragraph) deposited on the surface of the first mirror substrate (see Annotation Figure 2c, Character 2) and positioned to cover the opening (see Annotation Figure 2c) in the first surface of the spacer (see Annotation Figure 2c); and 
a second mirror (see Annotation Figures 2a and 2c, Character 1’, page 6, First full paragraph, lines 6 – 8 and page 11, all paragraph) deposited on the surface of the second mirror substrate (see Annotation Figure 2c, Character 2’) and positioned to cover the opening (see Annotation Figure 2c) in the second surface of the spacer (see Annotation Figure 2c), 
wherein the first and second mirrors (see Annotation Figures 2a and 2c, Character 1 and 1’) are partially transmissive and parallel (see Annotation Figure 2c) to each other to form a high-finesse Fabry-Perot interferometer (see Figure 2c and page 6, First full paragraph, lines 10 - 13).
Cole discloses the claimed invention except for diamond and the diamond has a crystalline structure formed by chemical vapor deposition (CVD).   Friel  teaches a diamond crystal and the diamond crystal has a crystalline structure formed by chemical vapor deposition (CVD).  However, it is well known in the art to apply the diamond crystal and the diamond crystal has a crystalline structure formed by chemical vapor deposition (CVD) as discloses by Friel in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known diamond crystal and the diamond crystal has a crystalline structure formed by chemical vapor deposition (CVD) as suggested by Friel to the device of Cole, could be used because the diamond is extreme hardness and  high thermal conductivity.  The technique known as Chemical Vapor Deposition (CVD) is used to artificially grow diamond crystals in a well-controlled environment.   Using CVD, ultra-high purity diamond crystals are grown that contain no artificial defects within the lattice (atomic contamination on non-carbon atoms within the lattice).  The CVD single crystal diamond material having preferred characteristics of longest linear internal dimension, birefringence and absorption coefficient.

Regarding claim 2,  Cole and Friel, Cole disclose the first and second mirrors (see Annotation Figures 2a and 2c, Character 1 and 1’) and the spacer (see Annotation Figure 2c, Character 3).
Cole and Friel discloses the claimed invention except for first mirror is bonded to the first surface of the spacer; and the second mirror is bonded to the second surface of the spacer.  The examiner takes Official Notice of the fact that it was known in the art to first and second mirror are bonded to the first and second surface of the spacer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was modify the well-known first and second mirror are bonded to the first and second surface of the spacer as suggested to the device of Cole and Friel, in order that the mirrors do not move and are in the desired position.

Regarding claims 4 and 5, Cole and Friel discloses the claimed invention except for the spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the spacer comprises a plurality of wafers as suggested to the device of Cole and Friel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Cole and Friel discloses the claimed invention except for spacer comprises a plurality of wafers fusion bonded.  The examiner takes Official Notice of the fact that it was known in the art to spacer comprises a plurality of wafers fusion bonded.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was modify the well-known first and second mirror are bonded to the first and second surface of the spacer as suggested to the device of Cole and Friel, in order that the  plurality of wafer do not move.
Cole and Friel discloses the claimed invention except for spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the direction or plane of surfaces of the spacers, first and second mirrors substrates and first and second mirrors, to take advantage of the lattice characteristics in those planes or direction or places, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of direction or plane of surfaces of the spacers, first and second mirrors substrates and first and second mirrors, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces] or upon another variable recited in a claim, the Applicant must show that the chosen [spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


    PNG
    media_image3.png
    168
    645
    media_image3.png
    Greyscale


Regarding claim 6, Cole and Friel, Cole in Table 1, on page 26, discloses a spacer length (cavity length) is 35 mm, central bore radius is 5 mm and spacer radius is 15mm.  
Cole and Friel discloses the claimed invention except for bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the bore in the spacer has a length and a diameter as suggested to the device of Cole and Friel, to provide a compact device and the desired dimension of the bore in the spacer to provide a compact spacer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of bore in the spacer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claims 7 – 8 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, herein referred to as AAPA (the Applicant disclosure is an equivalent of PGPUB 2021/0336409, see Figure 1 and paragraphs [0021 and 0034 – 0037] of the of PGPUB 2021/0336409 as the AAPA and there is no indication that this is from the same inventor), in view of Kuvshinskii et al “Tests of Cryogenic Fabry–Perot Cavity with Mirrors on Different Substrates”, further in view of Friel et al. (US 9,017,633), further in view of Cole et al. “Tenfold reduction of Brownian noise in optical interferometry”.


    PNG
    media_image4.png
    320
    461
    media_image4.png
    Greyscale

	
Regarding claim 7,  AAPA disclose an optical device comprising: 
a laser (see Figure 1, Character 12, the reference called “ultra-stable laser” and paragraph [0034]) which is controllable to emit light having a specified frequency and specified optical power; 
a photoreceiver (see Figure 1, Character 16, the reference called “detector” and paragraphs [0035]); and 
an electronic servo controller (see Figure 1, Character 18, the reference called “servo electronic circuit” and paragraphs [0035 -  0036]) configured to stabilize the laser in terms of frequency and phase noise reduction based, at least in part, on the electrical signal representing the error received from the photoreceiver (see Figure 1, Character 16).

    PNG
    media_image5.png
    235
    365
    media_image5.png
    Greyscale


AAPA discloses the claimed invention except for a cryogenic cooler configured to have an operating temperature in a range of 40 to 1000K.   Kuvshinskii  teaches a cryostat with Fabry-Perot optical resonator or FP Cavity (see Figure 2).  However, it is well known in the art to apply the cryostat with Fabry-Perot optical resonator or FP Cavity as discloses by Kuvshinskii in (see Figure 2, 1. Introduction on page 2, 1st full paragraph    and 3rd full paragraph 4 – 5 and 4. Experimental setup and method of measurement on page 5, 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply cryostat with Fabry-Perot optical resonator or FP Cavity as suggested by Kuvshinskii to the device of AAPA, to  suppress of the influence of mechanical vibrations, the frequency stability of the reference optical resonator (spacer) is limited only by dimensional changes due to thermal vibrations of the substrates of mirrors and their coatings.  The cooling of the cavity itself will reduce the thermal noise, since it decreases as the square root of the temperature. 
AAPA discloses the claimed invention except for cryogenic cooler configured to have an operating temperature in a range of 40 to 1000K. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply to operating temperature of the cryogenic cooler a constant temperature in low temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of cryogenic cooler operating temperature, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [cryogenic cooler configured to have an operating temperature in a range of 40 to 1000K] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [cryogenic cooler configured to have an operating temperature in a range of 40 to 1000K] or upon another variable recited in a claim, the Applicant must show that the chosen [cryogenic cooler configured to have an operating temperature in a range of 40 to 1000K] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
AAPA discloses the claimed invention except for a diamond chip formed by chemical vapor deposition of diamond crystals, thermally coupled to the cryogenic cooler, optically coupled to receive light from the laser when the laser is activated, and configured to output an optical signal representing an error.  Friel teaches a diamond crystal and the diamond crystal has a crystalline structure formed by chemical vapor deposition (CVD).  However, it is well known in the art to apply the diamond crystal and the diamond crystal has a crystalline structure formed by chemical vapor deposition (CVD) as discloses by Friel in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known diamond crystal and the diamond crystal has a crystalline structure formed by chemical vapor deposition (CVD) as suggested by Friel to the device of AAPA, could be used because the diamond is extreme hardness and  high thermal conductivity.  The technique known as Chemical Vapor Deposition (CVD) is used to artificially grow diamond crystals in a well-controlled environment.   Using CVD, ultra-high purity diamond crystals are grown that contain no artificial defects within the lattice (atomic contamination on non-carbon atoms within the lattice).  The CVD single crystal diamond material having preferred characteristics of longest linear internal dimension, birefringence and absorption coefficient.
AAPA discloses the claimed invention except for a chip has a bore with mutually opposing ends, further comprising a first partially transmissive mirror disposed at one end of the bore and a second partially transmissive mirror disposed at another end of the bore, wherein the first and second mirrors are parallel to each other and form a high-finesse Fabry-Perot interferometer, wherein the chip comprises: a spacer having the bore with openings at first and second surfaces of the spacer; a first mirror substrate having a surface fusion bonded to the first surface of the spacer and having the first mirror deposited thereon; and a second mirror substrate having a surface fusion bonded to the second surface of the spacer and having the second mirror deposited thereon.   Cole teaches a spacer (see Annotation Figure 2c, Character 3), the spacer having a bore (see Annotation Figure 2c, Character 4 and Figure 3) with openings (see Annotation Figure 2c and Figure 3, where the light pass) at first and second surfaces (see Annotation Figure 2c) of the spacer (see Annotation Figure 2c, Character 3), a first mirror substrate (see Annotation Figures 2a and 2c, Character 2) having a surface fusion bonded to the first surface of the spacer, a second mirror substrate (see Annotation Figures 2a and 2c, Character 2’) having a surface fusion bonded to the second surface of the spacer (see Annotation Figure 2c), a first mirror (see Annotation Figures 2a and 2c, Character 1) deposited on the surface of the first mirror substrate (see Annotation Figure 2c, Character 2) and positioned to cover the opening (see Annotation Figure 2c) in the first surface of the spacer (see Annotation Figure 2c),  a second mirror (see Annotation Figures 2a and 2c, Character 1’) deposited on the surface of the second mirror substrate (see Annotation Figure 2c, Character 2’) and positioned to cover the opening (see Annotation Figure 2c) in the second surface of the spacer (see Annotation Figure 2c), wherein the first and second mirrors (see Annotation Figures 2a and 2c, Character 1 and 1’) are partially transmissive and parallel (see Annotation Figure 2c) to each other to form a high-finesse Fabry-Perot interferometer (see Figure 2c and page 6, First full paragraph, lines 10 - 13).  However, it is well known in the art to apply the a spacer having a bore with openings at first and second surfaces  of the spacer;  a first mirror substrate having a surface fusion bonded to the first surface of the spacer; a second mirror substrate having a surface fusion bonded to the second surface of the spacer; a first mirror deposited on the surface of the first mirror substrate and positioned to cover the opening in the first surface of the spacer; a second mirror deposited on the surface of the second mirror substrate and positioned to cover the opening in the second surface of the spacer, wherein the first and second mirrors are partially transmissive and parallel to each other to form a high-finesse Fabry-Perot interferometer as discloses by Cole in (see Figures 2a – 2c, page 6, First full paragraph, line 12 and page 11, all paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a spacer having a bore with openings at first and second surfaces  of the spacer;  a first mirror substrate having a surface fusion bonded to the first surface of the spacer; a second mirror substrate having a surface fusion bonded to the second surface of the spacer; a first mirror deposited on the surface of the first mirror substrate and positioned to cover the opening in the first surface of the spacer; a second mirror deposited on the surface of the second mirror substrate and positioned to cover the opening in the second surface of the spacer, wherein the first and second mirrors are partially transmissive and parallel to each other to form a high-finesse Fabry-Perot interferometer as suggested by Cole to the device of AAPA, could be used to control and measure the wavelength light and could be used as a high-resolution optical spectrometer. One exploits the fact that the transmission through such a resonator exhibits sharp resonances and is very small between those.  
AAPA  discloses the claimed invention except for the first mirror is bonded to the first surface of the spacer; and the second mirror is bonded to the second surface of the spacer.  The examiner takes Official Notice of the fact that it was known in the art to first and second mirror are bonded to the first and second surface of the spacer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was modify the well-known first and second mirror are bonded to the first and second surface of the spacer as suggested to the device of AAPA, in order that the mirrors do not move and are in the desired position.

Regarding claim 8,  AAPA, Friel and Cole discloses the claimed invention except for a beam splitter disposed along an optical path of the light emitted by the laser and received by the diamond chip.  Kuvshinskii  teaches a beam splitter (see Figure 2, Character PBS).  However, it is well known in the art to apply the beam splitter as discloses by Kuvshinskii in (see Figure 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known beam splitter as suggested by Kuvshinskii to the device of AAPA, Friel and Cole, in order to split a laser beam into two or more beams.

Regarding claims 13 and 14, AAPA, Kuvshinskii, Friel and Cole discloses the claimed invention except for the spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the spacer comprises a plurality of wafers as suggested to the device of AAPA, Kuvshinskii, Friel and Cole, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
AAPA, Kuvshinskii, Friel and Cole discloses the claimed invention except for spacer comprises a plurality of wafers fusion bonded.  The examiner takes Official Notice of the fact that it was known in the art to spacer comprises a plurality of wafers fusion bonded.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was modify the well-known first and second mirror are bonded to the first and second surface of the spacer as suggested to the device of AAPA, Kuvshinskii, Friel and Cole, in order that the  plurality of wafer do not move.
AAPA, Kuvshinskii, Friel and Cole discloses the claimed invention except for spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the direction or plane of surfaces of the spacers, first and second mirrors substrates and first and second mirrors, to take advantage of the lattice characteristics in those planes or direction or places, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of direction or plane of surfaces of the spacers, first and second mirrors substrates and first and second mirrors, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces] or upon another variable recited in a claim, the Applicant must show that the chosen [spacer comprises a plurality of wafers fusion bonded across {001} surfaces, and the surfaces of the first and second mirror substrates on which the first and second mirrors are respectively deposited are {001} surfaces] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 15, AAPA, Kuvshinskii, Friel and Cole discloses the claimed invention except for bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the bore in the spacer has a length and a diameter as suggested to the device of AAPA, Kuvshinskii, Friel and Cole, to provide a compact device and the desired dimension of the bore in the spacer to provide a compact spacer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of bore in the spacer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [bore in the spacer has a length in a range of 5 to 20 mm and a diameter in a range of 0.5 to 3 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, herein referred to as AAPA (the Applicant disclosure is an equivalent of PGPUB 2021/0336409, see Figure 1 and paragraphs [0021 and 0034 – 0037] of the of PGPUB 2021/0336409 as the AAPA and there is no indication that this is from the same inventor), in view of Friel et al. (US 9,017,633), further in view of Kuvshinskii et al “Tests of Cryogenic Fabry–Perot Cavity with Mirrors on Different Substrates”.
Regarding claim 20,  AAPA disclose a method for operating a laser beam with reduced frequency linewidth, the method comprising: 
emitting, from a laser (see Figure 1, Character 12, the reference called “ultra-stable laser” and paragraph [0034]), light having a linewidth; 
converting the optical signal representing the error into an electrical signal representing the error (see Figure 1, Character 16, the reference called “detector” and paragraphs [0035]); and 
stabilizing the laser in terms of frequency and phase noise reduction based, at least in part, on the electrical signal representing the error (see Figure 1, Character 18, the reference called “servo electronic circuit” and paragraphs [0035 -  0036]).
AAPA discloses the claimed invention except for fabricating a diamond structure.  Friel teaches a diamond crystal and the diamond has a crystalline structure formed by chemical vapor deposition (CVD).  However, it is well known in the art to apply the diamond and the diamond has a crystalline structure formed by chemical vapor deposition (CVD) as discloses by Friel in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known diamond and the diamond has a crystalline structure formed by chemical vapor deposition (CVD) as suggested by Friel to the device of AAPA, could be used because the diamond is extreme hardness and  high thermal conductivity.  The technique known as Chemical Vapor Deposition (CVD) is used to artificially grow diamond crystals in a well-controlled environment.   Using CVD, ultra-high purity diamond crystals are grown that contain no artificial defects within the lattice (atomic contamination on non-carbon atoms within the lattice).  The CVD single crystal diamond material having preferred characteristics of longest linear internal dimension, birefringence and absorption coefficient.
AAPA discloses the claimed invention except for cooling the structure to a temperature in a range of 40 to 1000K, guiding the light into the structure and outputting an optical signal representing an error from the diamond structure.  Kuvshinskii teaches a cryostat with Fabry-Perot optical resonator or FP Cavity (see Figure 2).  However, it is well known in the art to apply the cryostat with Fabry-Perot optical resonator or FP Cavity as discloses by Kuvshinskii in (see Figure 2, 1. Introduction on page 2, 1st full paragraph    and 3rd full paragraph 4 – 5 and 4. Experimental setup and method of measurement on page 5, 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply cryostat with Fabry-Perot optical resonator or FP Cavity as suggested by Kuvshinskii to the device of AAPA, to  suppress of the influence of mechanical vibrations, the frequency stability of the reference optical resonator (spacer) is limited only by dimensional changes due to thermal vibrations of the substrates of mirrors and their coatings also operating in low temperature.  The cooling of the cavity itself will reduce the thermal noise, since it decreases as the square root of the temperature. Also provide a constant temperature to the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
In addition, the selection of cooler operating temperature, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [cooling the structure to a temperature in a range of 40 to 1000K] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [cooling the structure to a temperature in a range of 40 to 1000K] or upon another variable recited in a claim, the Applicant must show that the chosen [cooling the structure to a temperature in a range of 40 to 1000K] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 recites an optical device structure including the specific structure limitation of  the diamond crystals of the diamond chip are doped with laser-active rare earth ions to form an absorption spectrum having a pattern of spectral holes,  which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /Delma R Fordé/Examiner, Art Unit 2828                
/TOD T VAN ROY/Primary Examiner, Art Unit 2828